Citation Nr: 0617219	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1975.  This matter is before the 
Board of Veterans' Appeals (Board) from an August 2004 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran requested a hearing 
before a Veterans Law Judge.  He failed to report for such 
hearing scheduled in May 2006.


FINDING OF FACT

It is not shown that the veteran currently has prostate 
cancer. 


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in April 2004 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The August 2004 rating decision, a September 
2004 statement of the case (SOC) and a November 2005 
supplemental SOC explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  He is not prejudiced by any notice timing defect.  As 
the decision below denies service connection for prostate 
cancer, whether or not the veteran received notice regarding 
the evaluation of such disability or the effective date of an 
award (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) is a moot point.  He is not prejudiced by lack of 
such notice.  It is not alleged that notice in this case was 
less than adequate, or that the veteran is prejudiced by any 
notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, as well as copies of private 
treatment records.  He has not identified any pertinent 
records that remain outstanding.  The Board has also 
considered whether a VA examination or medical opinion is 
necessary.  Because there is no competent evidence of a 
current diagnosis of prostate cancer, the Board finds that a 
VA examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159(c)(4)(i)(A).  VA has met its assistance 
obligations.  The Board will proceed with appellate review. 

II.	Factual Background, Legal Criteria and Analysis

The veteran's service medical records show that in March 
1974, he had surgery for a right undescended testicle.  
Prostate cancer was not shown.

Postservice private records show that in July 2002, the 
veteran was hospitalized and for an emergency left hernia 
repair.  

There is no medical evidence of record that the veteran ever 
had or now has prostate cancer.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
Here, the record contains no competent evidence that the 
veteran now has (or ever had) prostate cancer, the disability 
for which service connection is sought.  He was specifically 
advised that to establish service connection for a claimed 
disability, as a threshold requirement he must show he 
actually has such disability.  He has not submitted any 
competent (medical) evidence that he currently has prostate 
cancer, nor has he identified any treatment provider who 
might substantiate that he has such disability.  Thus, the 
initial threshold requirement necessary to substantiate a 
service connection claim, competent (medical diagnosis) 
evidence of a current disability is not satisfied.  
Accordingly, this claim must be denied.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


